PD-0284-15
                   PD-0284-15                   COURT OF CRIMINAL APPEALS
                                                                 AUSTIN, TEXAS
                                             Transmitted 3/16/2015 12:00:00 AM
                                               Accepted 3/18/2015 11:42:04 AM
                                                                  ABEL ACOSTA
                    NO. 01-13-00838-CR                                    CLERK




         IN THE COURT OF CRIMINAL APPEALS

                         OF TEXAS

   FROM THE FIRST SUPREME JUDICIAL DISTRICT




                 FINLEY WRIGHT, APPELLANT

                           VS.

                 STATE OF TEXAS, APPELLEE




      MOTION FOR EXTENSION OF TIME
     WITHIN WHICH TO FILE APPELLANT’S
    PETITION FOR DISCRETIONARY REVIEW




                             TERRENCE GAISER
                             LAWYER FOR APPELLANT
                             (ON APPEAL ONLY)
                             2900 SMITH STREET, # 220
March 18, 2015               HOUSTON, TEXAS 77006
                             SBOT# 07572500
                             713/ 225-0666
                             tagaiser@aol.com
                                NO. 1334182

STATE OF TEXAS                         §        IN THE DISTRICT COURT
                                       §
VS.                                    §        HARRIS COUNTY,TEXAS
                                       §
FINLEY WRIGHT                          §        174TH JUDICIAL DISTRICT

                 MOTION FOR EXTENSION OF TIME
                WITHIN WHICH TO FILE APPELLANT’S
               PETITION FOR DISCRETIONARY REVIEW

      NOW COMES FINLEY WRIGHT, appellant in the above-captioned

cause, by and through his attorney, TERRENCE GAISER, and files his

Motion for Extension of Time Within Which to File Appellant’s Petition for

Discretionary Review; for which he would show:

1.) Appellant appeals from a judgment of guilt and forty year sentence for

the offense of aggravated sexual assault

2.) On February 12, 2015, a panel of the First Court of Appeals in Cause No.

01-13-00838-CR, Finley Wright v. State of Texas, issued a memorandum

opinion affirming appellant’s judgment. No motion for rehearing was filed..

Appellant’s Petition for Discretionary Review is due on Monday, March 16,

2015. This is the first requested extension. Appellant requests a thirty-day

extension to and including April 15, 2014.

3.) This extension is being sought for the following reasons:

After careful review of the opinion of the Court of Appeals and the transcript

of this case, in counsel’s professional opinion, further review of this case
would be frivolous and without further merit.           Counsel has informed

appellant of his right to seek discretionary review, pro se, of this cause and

will inform appellant of this request for extension.

4.) Counsel will file a motion to withdraw as attorney of record in the First

Court of Appeals and will inform appellant, by copy of that motion, and that

he has a right to object to the motion.

       WHEREFORE, premises considered, appellant prays for an extension

of time to file appellant’s petition for discretionary review to and including

April 15, 2015.

                                          Respectfully Submitted,

                                          /S/ Terrence A. Gaiser
                                          TERRENCE GAISER
                                          LAWYER FOR APPELLANT
                                          2900 SMITH STREET, STE. 220
                                          HOUSTON, TEXAS 77006
                                          (713) 225-0666
                                          SBN# 07572500
                                          tagaiser@aol.com

                        CERTIFICATE OF SERVICE

     I CERTIFY THAT A COPY OF THE ABOVE AND
   FOREGOING MOTION FOR EXTENSION OF TIME WITHIN
   WHICH TO FILE A PDR WAS SERVED ON ALL PARTIES
   ACCORDING TO THE RULES.

                                                /S/ Terrence A. Gaiser
                                                TERRENCE GAISER